NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


RICHARD ERMINELLI, as personal                )
representative of the Estate of Joyce         )
Erminelli, deceased,                          )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-3414
                                              )
FLORIDA HOSPITAL –                            )
ZEPHYRHILLS, INC.,                            )
                                              )
              Appellee.                       )
                                              )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for Pasco
County; Gregory G. Groger, Judge.

James M. Ragano of Stockham Law Group,
Tampa, for Appellant.

Janet W. Adams, Thomas L. Schieffelin
(substituted as counsel of record), and
John W. Keller, IV, of Adams Hall
Schieffelin & Smith, P.A., Winter Park, for
Appellee.



PER CURIAM.

              Affirmed.



KHOUZAM, C.J, and SALARIO and SMITH, JJ., Concur.